Jones, J.,
dissenting.
The very weak state of health which I have been in for these two weeks past, renders it impossible for me to deliver a lengthy opinion in the case now before the Court. The single question involved in it is, the constitutionality of the act of the General Assembly, pointing out the manner in which executions may be stayed. *149The majority of the Court being of opinion that the principle involved in this case was decided at Franklin, in the case of Baily v. Gentry and wife, have affirmed this judgment with costs. I do not concur in the opinion of the Court, delivered in that case, declaring the act referred to, to he unconstitutional and void. My reasons would be given, for such, my dissent, did the state of my health permit it; but, as it does not, it will be sufficient for me to give it as my opinion, that the law is not unconstitutional and void, and that, therefore, the judgment in this case ought not to be affirmed.